IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA : CASE NO, 3:19cr148
Plaintiff,
JUDGE WALTER H. RICE
VS.

BRENDAN J. EARDLY

Defendant.

 

ENTRY REFERRING DEFENDANT TO THE FORENSIC PSYCHIATRY
CENTER FOR WESTERN OHIO FOR PURPOSES OF A MENTAL STATUS
EVALUATION, PURSUANT TO 18 U.S.C. §3552(c); PROCEDURES
ORDERED OF COUNSEL

 

This Court, upon its own motion, pursuant to 18 U.S.C. §3552(c), refers Defendant herein
to the Forensic Psychiatry Center for Western Ohio, for the purposes of a mental status evaluation.

Accordingly, it is the request of this Court that counsel for the Defendant and the
government furnish the Forensic Psychiatry Center for Western Ohio with any materials and/or
statements they wish within seven days from date of this Entry. For its part, the Court will furnish
the Criminal Complaint and the Statement of Facts. The Forensic Psychiatry Center for Western
Ohio should delay any evaluation until expiration of the seven day period.

The officials at the Shelby County Jail are to do all within their power to facilitate this

 

evaluation.
November 14, 2019 h. dr (\ca,
WALTER H. RICE
UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of record
United States Marshal
Shelby County Jail
